In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
STEVEN MCGEHEE,          *
                         *                         No. 14-1020V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: June 15, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré syndrome (“GBS”);
                         *                         transverse myelitis (“TM”); peripheral
             Respondent. *                         neuropathy.
******************** *

Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for Petitioner;
Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On June 15, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Steven McGehee on October, 21, 2014. In his petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on or about
October 24, 2011, caused him to suffer Guillain-Barré Syndrome (“GBS”),
transverse myelitis (“TM”), and/or a peripheral neuropathy. Petitioner further
alleges that he suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.

     Respondent denies that the influenza vaccine caused petitioner to suffer
GBS, TM, and/or a peripheral neuropathy or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $150,000.00 in the form of a check payable to
       petitioner, Steven McGehee. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-1020V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                 IN THE UNITED STATES CO URT OF FEDERAL CLAIMS
                                  OFF ICE OF SPEC IAL MASTERS

************************** * *
                                                         *
STEVEN T. MCGEHEE,                                       *
                                                         *
                         Petitioner,                     *
                                                         *
V.                                                       *       No. 14-1020V (ECF)
                                                         *       SPECIAL M ASTER
                                                         *       CHRISTIA       J. MORA
SECRETARY OF HEAL TH                                     *
AND HUMAN SERVICES,                                      *
                                                         *
                         Respondent.                     *
********** *******************

                                            STIPULATIO

         The parties hereby stipulate to the fo llow ing matters:

         I. Petitioner filed a petition for vaccine compensation under the      at iona l Vacc ine Inj ury

Compensation Program, 42 U.S.C. § 300aa- I0 to 34 (the ··vacc ine Program'"). The peti tion

seeks compensation for injuri es all eged ly re lated to petitioner"s receipt of tri valent innuenza

('' flu"") vacc ine. whi ch vaccine is contained in the Vacc ine Injury Table (the ··Table""). 42 C.F.R.

§ I 00.3(a).

        2. Petitioner received the flu vacc ine on or about October 24, 20 I I.

         3. The vaccine was administered wi thin the United States.

        4. Petitioner alleges that he suffered Guillain-Barre syndrome (.. GBS""). Transverse

Myeliti s ("TM'"), and/or a peripheral neuropath y as a consequence o f the nu immunization he

received on or about October 24, 20 I I, and further alleges that he suffered the res idual effects of

this injury for more than six month s.




                                              Page I o f 5
        5. Petitioner represents that there has been no prior award or sett lement of a civil action

fo r damages on his behalf as a result of his condition.

        6. Respondent denies that the flu vaccine caused petitioner· s alleged GBS , TM and/or

peripheral neuropathy or any other injury and further denies that his current di sabi li ties are a

sequela o f a vacc ine-related injury.

        7. Maintaining their above-stated position s. the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of th is Stipu lation.

        8. As soon as practicab le after an entry o f judgment reflecting a deci sion consistent with

the term s o f thi s Stipulation. and after petitioner has filed an election to receive com pensation

pursuant to 42 U.S.C. § 300aa-2 I(a)( I), the Secretary of Heal th and Hum an Services wi ll issue

the fo llowing vacc ine compensation payment:

                A lump sum of$ 150,000.00 in the form ofa check payable to petiti oner,
                representin g compensation for all damages that would be available under 42
                U.S.C. § 300aa- I5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has fil ed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 I(a)( I). and an application, the part ies wi ll submit to further proceed ings before

the special master to award reasonab le attorneys· fees and costs incurred in proceeding upon thi s

petition.

        I0. Petitioner and his attorney represent that they have identifi ed to respondent al l

known sources of payment for items or services for whi ch the Program is not primaril y liable

under 42 U.S .C. § 300aa- I5(g), includ ing State compensation programs, in surance policies.




                                              Page 2 of5
Federal or State health benefits programs (other than Tit le XIX of the Social Security Act (42

U.S .C. § 1396 et seq.)), or enti ties that provide health services on a prepa id basis.

          11. Payment made pursuant to paragraph 8 of this Stip ulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa- I 5( i), subject to the

ava il ab ility of suffici ent statutory fund s.

          12. The parties and their attorneys further agree and stipulate that, except fo r any award

for attorney' s fees and litigation costs, the money prov ided pursuant to thi s Stipul ation will be

used so lely fo r the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa- l 5(a) and (d), and subject to the cond itions o f 42 U.S.C. § 300aa-l 5(g) and (h).

          13. In return fo r the payments described in paragraphs 8 and 9, petitioner, in his

individual capac ity, and on behalf of hi s heirs. executors. ad ministrators. successors. and assigns.

does forever irrevocabl y and unconditionally release, acq uit and discharge the United States and

the Secretary o f Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claim s, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claim s. under the National Vaccine Injury

Compensation Program , 42 U.S.C. § 300aa- I0 et seq .. on account of, or in any way growin g out

o f, any and all known or unknown, suspected or unsuspected personal inj uries to or death of

petit ioner resulting from, or all eged to have resulted from, the nu vaccin ation admini stered on or

about October 24, 20 11. as alleged by pet it ioner in a petition for vaccine compensation filed on

or about October 2 1, 20 14, in the United tates Court of Federal Claims as petition No . I 4-

l 020V.




                                                   Page 3 of 5
        14. If petiti oner should die prior to entry o f judgment, this agreement shall be vo idable

upon proper notice to the Court on behalfo f either or both of the pa11ies.

        15. If the special master fa ils to issue a dec ision in complete confo rmity with the term s

of this Stipulation or if the United States Cou11 of Federal Claim s fail s to enter judgment in

con formity with a decision th at is in complete conformity with the terms o f thi s Stipul ation, then

the parties ' settl ement and thi s Stipulation shall be voidable at the so le di scretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as oth erwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein express ly stated

and clearly agreed to. The parties fu1ther agree and understand that the award described in this

Stipulation may reflect a compromise o f the parti es· respecti ve positions as to liability and/or

amount of damages, and futth er, that a change in the nature of th e injury or cond ition or in th e

items o f compensation sought, is not grounds to modify or rev ise this agreement.

        17. Thi s Stipul ation shall not be construed as an admi ssion by the United States or the

Secretary of Health and Hum an Services that the flu vaccine caused pet itioner· s alleged G BS,

T M and/or peripheral neuropathy or any other injury or any of hi s current disabilities.

        18. A ll rights and obligations of petitioner hereunder shall apply equally to petitioner' s

heirs, executors, admini strators, successors, and/or assigns.

                                       EN D OF STIPULAT ION




                                               Page 4 of 5
Respectfully submitted,


PETITIONER:



STEVEN T. MCGEHEE

ATTORNEY OF RECORD FOR                                AUTHORIZED REPRESENTATIVE
PETITIONER:                                           OF TIIE ATTORNEY GENERAL:



~~ERS,ESQ.
WARD BLACK LAW, P.A.
                                                      ~~
                                                      Acting Deputy Director
208 West Wendover Avenue                              Torts Branch
Greensboro, NC 2740 1                                 Civil Division
Tel: (336) 333-2244                                   U.S. Department of Justice
                                                      P. 0. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146


                                                      ATTORNEY OF RECORD FOR
                                                      RESPONDENT:




NA            AIR,
       Director, Division of Injury
Compensation Programs
                                                      oit&IJ#I(
                                                      Senior Trial Counsel
                                                      Torts Branch, Civil Division
Healthcare Systems Bureau                             U.S. Department of Justice
Health Resources and Services Administration          P.O. Box 146
U.S. Department of Health                             Benjamin Franklin Station
and Human Services                                    Washington, D.C. 20044-0146
5600.Fishers Lane                                     Tel: (202} 6 16-4 122
Parklawn Building, Stop-08N l 46B
Rockville, MD 20857




                                        Page 5 of S